Exhibit 10.1

AMENDED AND RESTATED

CERES, INC. 2011 EQUITY INCENTIVE PLAN

ARTICLE I

PURPOSE OF THE PLAN

The purpose of the Ceres, Inc. 2011 Equity Incentive Plan (the “Plan”) is to
promote the success and enhance the value of Ceres, Inc. by linking the personal
interests of the members of the Board, Employees and Consultants to those of
Company stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to Company stockholders.

ARTICLE II

DEFINITIONS

As used herein, the following definitions will apply:

2.1 “Administrator” means the person(s) who conduct the general administration
of the Plan as provided in Article V. With reference to the duties of the
Committee under the Plan that have been delegated to one or more persons
pursuant to Article V, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.

2.2 “Applicable Laws” means the requirements relating to the administration of
equity-based awards or equity compensation plans under U.S. state corporate
laws, U.S. Federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.

2.3 “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Dividend Equivalents, Deferred Stock, Stock Payments or any
other type of award that may be granted under the Plan.

2.4 “Award Agreement” means the written or electronic notice, agreement,
contract or other instrument or document evidencing the Award and setting forth
the terms and provisions applicable to each Award granted under the Plan.

2.5 “Board” means the Board of Directors of the Company, as constituted from
time to time.

2.6 “Change in Control” means the occurrence of any of the following events:



--------------------------------------------------------------------------------

(a) Any “person” or group of “persons” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing greater than 50% of the total voting power represented by
the Company’s then outstanding voting securities (or has become the beneficial
owner during the 12-month period ending on the date of the most recent
acquisition by such person or persons);

(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(c) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) 50% or more of the
total voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation;

provided, however, that if a Change in Control constitutes a payment event with
respect to any Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subsection (a), (b) or (c) herein, with respect to such Award must also
constitute a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5) to the extent required by Section 409A of the Code. The
Committee shall have full and final authority, which shall be exercised in good
faith, to determine conclusively whether a Change in Control of the Company has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.

2.7 “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder from time to time.

2.8 “Committee” means the Compensation Committee of the Board, or another
committee or subcommittee satisfying all Applicable Laws, as appointed by the
Board in accordance with Article V of the Plan.

2.9 “Common Stock” means the Common Stock of the Company, par value $0.01.

2.10 “Company” means Ceres, Inc., a Delaware corporation, or any successor
thereof.

2.11 “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity who qualifies as a
consultant under the applicable rules of the Securities and Exchange Commission
for registration of shares on a Form S-8 Registration Statement.

2.12 “Covered Employee” shall mean any Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

 

2



--------------------------------------------------------------------------------

2.13 “Director” means a member of the Board.

2.14 “Dividend Equivalent” means a credit, made at the discretion of the
Administrator, to the account of a Participant in an amount equal to the value
of dividends paid on one Share for each Share represented by an Award held by
such Participant.

2.15 “Effective Date” means February 27, 2012.

2.16 “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. Neither service as a Director nor payment of a
director’s fee by the Company will be sufficient to constitute “employment” by
the Company.

2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder from time to time.

2.18 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(a) If the Common Stock is listed on any established stock exchange (such as the
New York Stock Exchange and the NASDAQ Global Select Market) or national market
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

(b) If the Common Stock is not listed on an established stock exchange or
national market system, but the Common Stock is regularly quoted by a recognized
securities dealer, its Fair Market Value shall be the mean of the high bid and
low asked prices for such date or, if there are no high bid and low asked prices
for a Share on such date, the high bid and low asked prices for a Share on the
last preceding date for which such information exists, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

(c) If the Common Stock is neither listed on an established stock exchange or a
national market system nor regularly quoted by a recognized securities dealer,
its Fair Market Value shall be established by the Administrator in good faith,
in compliance with the requirements of Section 409A of the Code.

2.19 “Fiscal Year” means the fiscal year of the Company.

2.20 “GAAP” means the United States Generally Accepted Accounting Principles, as
in effect from time to time.

2.21 “Greater Than 10% Stockholder” means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or Parent thereof (as
defined in Section 424(e) of the Code).

 

3



--------------------------------------------------------------------------------

2.22 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

2.23 “Misconduct” means (a) “Cause” as defined in such Participant’s employment
agreement, if applicable, or (b) if the Participant is not a party to an
employment agreement or if his or her employment agreement does not have a
definition of “cause”, the following: (i) the Participant’s breach of any
agreement with the Company, (ii) the Participant’s failure or refusal to
satisfactorily perform the duties reasonably required of him or her as a Service
Provider to the Company, (iii) the Participant’s commission of any act of fraud,
embezzlement, dishonesty or insubordination, (iv) the Participant’s unauthorized
use or disclosure by such person of confidential information or trade secrets of
the Company or any Subsidiary or affiliate, (v) the Participant’s breach of a
Company policy or the rules of any governmental or regulatory body applicable to
the Company or (vi) any other misconduct by such person which has, or could
have, an adverse impact on the business, reputation or affairs of the Company or
any of its Subsidiaries or affiliates.

2.24 “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

2.25 “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

2.26 “Option” means a stock option granted pursuant to the Plan.

2.27 “Outside Director” means a Director who is not an Employee.

2.28 “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

2.29 “Participant” means the holder of an outstanding Award granted under the
Plan.

2.30 “Performance Award” means a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Common Stock or a
combination of both, awarded under Article XI.

2.31 “Performance-Based Compensation” means any compensation that is intended to
qualify as “performance-based compensation” as described in Section 162(m)(4)(C)
of the Code.

2.32 “Performance Criteria” means the criteria that the Committee selects for an
Award for purposes of establishing the Performance Goal or Performance Goals for
a Performance Period, determined as follows:

(a) The Performance Criteria that shall be used to establish Performance Goals
are limited to the following: (i) earnings (either before or after interest,
taxes, depreciation and amortization), (ii) sales or revenue, (iii) net income
(either before or

 

4



--------------------------------------------------------------------------------

after taxes), (iv) operating earnings or profit, (v) cash flow, (vi) return on
assets or net assets, (vii) return on capital, (viii) return on sales,
(ix) profit or operating margin, (x) costs, (xi) funds from operations,
(xii) expenses, (xiii) working capital, (xiv) earnings per share, (xv) price per
share of Common Stock, (xvi) regulatory body approval for commercialization of a
product, (xvii) implementation or completion of critical projects,
(xviii) market share, (xix) billings, (xx) operating income or profit,
(xxi) operating expenses, (xxii) total stockholder return, (xxiii) cash
conversion cycle, (xxiv) economic value added, (xxv) contract awards or backlog,
(xxvi) overhead or other expense reduction, (xxvii) credit rating,
(xxviii) acquisitions or strategic transactions, (xxix) strategic plan
development and implementation, (xxx) succession plan development and
implementation, (xxxi) customer surveys, (xxxii) new product invention or
innovation, (xxxiii) attainment of research and development milestones,
(xxxiv) improvements in productivity, and (xxxv) attainment of objective
operating goals and employee metrics.

(b) Any of the Performance Criteria may be measured either in absolute terms for
the Company or any operating or business unit of the Company, as compared to any
incremental increase or decrease or as compared to results of a peer group or to
market performance indicators or indices.

(c) The Administrator may provide that one or more objectively determinable
adjustments shall be made to one or more of the Performance Criteria. Such
adjustments may include one or more of the following: (i) items related to a
change in accounting principles; (ii) items relating to financing activities;
(iii) expenses for restructuring or productivity initiatives; (iv) other
non-operating items; (v) items related to acquisitions; (vi) items attributable
to the business operations of any entity acquired by the Company during the
Performance Period; (vii) items related to the disposal of a business or segment
of a business; (viii) items related to discontinued operations that do not
qualify as a segment of a business under GAAP; (ix) items attributable to any
stock dividend, stock split, combination or exchange of shares occurring during
the Performance Period; (x) any other items of significant income or expense
that are determined to be appropriate adjustments; (xi) items relating to
unusual or extraordinary corporate transactions, events or developments;
(xii) items related to amortization of acquired intangible assets; (xiii) items
that are outside the scope of the Company’s core, ongoing business activities;
or (xiv) items relating to any other unusual or non-recurring events or changes
in Applicable Laws, accounting principles or business conditions. For all Awards
intended to qualify as Performance-Based Compensation, such determinations shall
be made within the time prescribed by, and otherwise in compliance with,
Section 162(m) of the Code.

2.33 “Performance Goals” means, for a Performance Period, one or more goals
established in writing by the Administrator for the Performance Period based
upon one or more Performance Criteria. Depending on the Performance Criteria
used to establish such Performance Goals, the Performance Goals may be expressed
in terms of overall Company performance or the performance of a division,
operating or business unit, or an individual.

 

5



--------------------------------------------------------------------------------

2.34 “Performance Period” means the Company’s Fiscal Year, or any other period
of time as the Administrator may select, over which the attainment of one or
more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Award.

2.35 “Plan” means this Ceres, Inc. 2011 Equity Incentive Plan, as amended from
time to time.

2.36 “Prior Plans” means the Ceres, Inc. 2010 Stock Option/Stock Issuance Plan,
the Ceres, Inc. 2000 Stock Option/Stock Issuance Plan and the Ceres, Inc. 1996
Stock Option/Stock Issuance Plan, as each such plan may have been or may be
amended from time to time.

2.37 “Public Trading Date” means the first date upon which Common Stock is
listed (or approved for listing) upon notice of issuance on any securities
exchange or designated (or approved for designation) upon notice of issuance as
a national market security on an interdealer quotation system.

2.38 “Qualifying Termination” means any Termination of the Service of any
Participant that occurs within six months prior to or within 12 months following
a Change in Control, by reason of:

(a) the Participant’s dismissal or discharge by the Company for reasons other
than Misconduct, or

(b) the Participant’s voluntary resignation (i) for “Good Reason” as defined in
such Participant’s employment agreement, if applicable, or (ii) if the
Participant is not a party to an employment agreement or if his or her
employment agreement does not have a definition of “good reason”, for any of the
following reasons: (A) a material adverse change in the Participant’s position
with the Company that materially reduces his or her level of responsibility;
(B) a material adverse reduction in the Participant’s level of base salary by
more than 15 percent, except a reduction that is applied in a consistent manner
to substantially all of the Company’s other employees; or (C) a relocation of
the Participant’s place of employment by more than 50 miles without the
Participant’s consent;

provided, however, that in the event of the existence of the grounds set forth
in Section 2.38(b), the grounds shall constitute a Qualifying Termination only
if (A) the Participant provides written notice to the Company of the facts that
constitute the grounds within 90 days following the initial existence of the
grounds, and the Company thereafter fails to cure such grounds within
30 business days following its receipt of such notice (or, in the event that
such grounds cannot be corrected within such 30-day period, the Company has not
taken all reasonable steps within such 30-day period to correct such grounds as
promptly as practicable thereafter).

2.39 “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Article IX or issued pursuant to the early exercise of an Option.

 

6



--------------------------------------------------------------------------------

2.40 “Restricted Stock Unit” means the right to receive Common Stock, the cash
equivalent of a designated number of Shares, or a combination thereof, awarded
under Section 11.5 of the Plan.

2.41 “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

2.42 “Section 16(b)” means Section 16(b) of the Exchange Act.

2.43 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

2.44 “Service Provider” means an Employee, Director or Consultant.

2.45 “Share” means a share of Common Stock, as adjusted in accordance with
Article XIII of the Plan.

2.46 “Stock Appreciation Right” or “SAR” means a stock appreciation right
granted pursuant to Article X of the Plan.

2.47 “Stock Payment” means (a) a payment in the form of Shares, or (b) an option
or other right to purchase Shares, as part of a bonus, deferred compensation or
other arrangement, awarded under Section 11.3 of the Plan.

2.48 “Subsidiary” means any entity (other than the Company), whether U.S. or
non-U.S., in an unbroken chain of entities beginning with the Company if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing 50% or
more of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.

2.49 “Substitute Award” means an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation or
repricing of an Option or Stock Appreciation Right.

2.50 “Termination of Service” means:

(a) As to a Consultant, the time when the engagement of the Consultant is
terminated for any reason, with or without cause, including, without limitation,
by resignation, discharge, death or retirement, but excluding terminations where
the Consultant simultaneously commences or remains in employment or service with
the Company or any Subsidiary.

(b) As to a Outside Director, the time when the Outside Director ceases to be a
Director for any reason, including, without limitation, a termination by
resignation, failure to be elected, death or retirement, but excluding
terminations where the Outside

 

7



--------------------------------------------------------------------------------

Director simultaneously commences or remains in employment or service with the
Company or any Subsidiary.

(c) As to an Employee, the time when the employee-employer relationship between
the Employee and the Company or any Subsidiary is terminated for any reason,
including, without limitation, a termination by resignation, discharge, death,
disability or retirement, but excluding terminations where the Employee
simultaneously commences or remains in employment or service with the Company or
any Subsidiary.

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to a Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of the Award Agreement or otherwise, a leave of absence, change in status
from an employee to an independent contractor or other change in the
employee-employer relationship shall constitute a Termination of Service only
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then applicable regulations and revenue rulings thereunder; provided,
further, that to the extent any Award provides for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code, a
Termination of Service will not be deemed to have occurred unless and until the
Participant experiences a “separation from service,” as defined under
Section 409A of the Code. For purposes of the Plan, a Participant’s
employee-employer relationship or consultancy relationship shall be deemed to be
terminated in the event that the Subsidiary employing or contracting with such
Participant ceases to remain a Subsidiary following any merger, sale of stock or
other corporate transaction or event (including, without limitation, a
spin-off).

ARTICLE III

ELIGIBILITY

Incentive Stock Options may be granted only to Employees. All other Awards may
be granted to Employees, Consultants and Outside Directors; provided such
Consultants and Outside Directors render bona fide services not in connection
with the offer and sale of securities in a capital-raising transaction.

ARTICLE IV

STOCK SUBJECT TO THE PLAN

4.1 Stock Subject to the Plan. Subject to the provisions of Article XIII of the
Plan, the maximum aggregate number of Shares that may be issued under the Plan
is 2,833,333. The Shares may be authorized, but unissued, or reacquired Common
Stock. The number of Shares remaining available for issuance shall be reduced by
the number of Shares subject to outstanding Awards and, for Awards that are not
denominated by Shares, by the number of Shares the participant becomes entitled
to receive upon settlement or payment of the Award;

 

8



--------------------------------------------------------------------------------

provided, however, the number of Shares available for issuance under the Plan
shall not be reduced with respect to any portion of an Award that is settled in
cash. The following Shares may not again be made available for granting Awards
under the Plan: (i) Shares not issued or delivered as a result of the net
settlement of an outstanding Award, (ii) Shares used to pay the exercise price
or withholding taxes related to an outstanding Award, or (iii) Shares
repurchased on the open market with the proceeds of a Stock Option exercise.

4.2 Lapsed Awards. If any outstanding Award or any outstanding award granted
under a Prior Plan expires or is terminated or canceled without having been
exercised or settled in full, or if Shares acquired pursuant to an Award subject
to forfeiture are forfeited, the Shares allocable to the terminated portion of
such Award or such forfeited Shares shall again be available for grant under the
Plan.

4.3 Share Reserve. The Company, during the term of the Plan, shall at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4.4 Assumed and Substituted Shares. To the extent permitted by Applicable Law or
any exchange rule, Shares issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against Shares available for
grant pursuant to the Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the Shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 4.4, no Shares may again be optioned, granted or awarded if such action
would cause an Incentive Stock Option to fail to qualify as an incentive stock
option under Section 422 of the Code.

4.5 Stock Distributed. Any Common Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1 Administrator. The Committee shall administer the Plan (except as otherwise
provided or permitted herein) and shall consist solely of two or more Outside
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as (a) a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule, (b) an “outside director” for
purposes of Section 162(m) of the Code and (c) an “independent director” under
the rules of the NASDAQ Global Select Market (or other principal securities
market on which Shares are traded); provided that any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Article V or otherwise provided in
any charter of the Committee. Notwithstanding the foregoing, (i) the full Board,
acting by a majority of its members in office, shall have final authority to
approve all Awards made under the Plan, except to the extent those Awards are

 

9



--------------------------------------------------------------------------------

required to be granted in the sole discretion of the Committee under
Section 162(m) of the Code or any regulations or rules issued thereunder, or
under the rules of the NASDAQ Global Select Market or under any other Applicable
Law, (ii) the full Board, acting by a majority of its members in office, shall
conduct the general administration of the Plan with respect to Awards granted to
Outside Directors and (iii) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 5.5.

5.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan and the
Award Agreements, and to adopt such rules for the administration, interpretation
and application of the Plan as are not inconsistent therewith, to interpret,
amend or revoke any such rules and to amend any Award Agreement, provided that
the rights or obligations of the holder of the Award that is the subject of any
such Award Agreement are not affected adversely by such amendment (unless the
consent of the Participant is obtained or such amendment is otherwise permitted
under Section 16.4). In its sole discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Committee under the
Plan except with respect to matters that under Rule 16b-3 under the Exchange Act
or any successor rule, under Section 162(m) of the Code, or any regulations or
rules issued thereunder, or under the rules of the NASDAQ Global Select Market,
are required to be determined in the sole discretion of the Committee.

5.3 Authority of Administrator. Subject to any specific designation in the Plan,
the Administrator has the exclusive power, authority and sole discretion to:

(a) Designate Service Providers to receive Awards;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price or purchase
price, any reload provision, any restrictions or limitations on the Award, any
schedule for vesting, lapse of forfeiture restrictions or restrictions on the
exercisability of an Award and accelerations or waivers thereof, any Performance
Criteria that will be applicable to an Award (whether or not such Award is
intended to meet the requirements for performance-based criteria under
Section 162(m) of the Code) and any provisions related to noncompetition and
recapture of gain on an Award, based in each case on such considerations as the
Administrator in its sole discretion determines;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in cash,
Common Stock, other Awards, or other property, or an Award may be canceled,
forfeited or surrendered;

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

 

10



--------------------------------------------------------------------------------

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Administrator deems necessary or advisable to administer the
Plan.

5.4 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Administrator with respect to the Plan are final, binding
and conclusive on all parties.

5.5 Delegation of Authority. To the extent permitted by Applicable Law, the
Board or Committee may from time to time delegate to a committee of one or more
members of the Board or one or more officers of the Company the authority to
grant or amend Awards; provided, however, that in no event shall an officer be
delegated the authority to grant awards to, or amend awards held by, the
following individuals: (a) individuals who are subject to Section 16 of the
Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated
hereunder. Any delegation hereunder shall be subject to the restrictions and
limits that the Board or Committee specifies at the time of such delegation, and
the Board may at any time rescind the authority so delegated or appoint a new
delegatee. At all times, the delegatee appointed under this Section 5.5 shall
serve in such capacity at the pleasure of the Board and the Committee.

ARTICLE VI

GRANTING OF AWARDS

6.1 Participation. The Administrator may, from time to time, select those
Service Providers to whom an Award shall be granted and shall determine the
nature and amount of each Award, which shall not be inconsistent with the
requirements of the Plan. No Employee, Consultant or Outside Director shall have
any right to be granted an Award pursuant to the Plan.

6.2 Award Agreement. Each Award shall be evidenced by an Award Agreement. Award
Agreements evidencing Awards intended to qualify as Performance-Based
Compensation shall contain such terms and conditions as may be necessary to meet
the applicable provisions of Section 162(m) of the Code. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of Section 422 of the Code.
Each Award Agreement is subject to the terms and conditions of the Plan.

6.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth

 

11



--------------------------------------------------------------------------------

in any applicable exemption rule under Section 16 of the Exchange Act (including
Rule 16b-3) that are requirements for the application of such exemption rule. To
the extent permitted by Applicable Law, the Plan and Awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
applicable exemption rule.

6.4 At-Will Employment. Nothing in the Plan or in any Award Agreement hereunder
shall confer upon any Participant any right to continue in the employ of, or as
a Director or Consultant for, the Company or any Subsidiary, or shall interfere
with or restrict in any way the rights of the Company and any Subsidiary, which
rights are hereby expressly reserved, to discharge any Participant at any time
for any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Participant and the
Company or any Subsidiary.

6.5 Non-U.S. Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with Applicable Laws in other countries in which
the Company and its Subsidiaries operate or have Service Providers, or in order
to comply with the requirements of any foreign stock exchange, the
Administrator, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries shall be covered by the Plan; (b) determine
which Service Providers outside the United States are eligible to participate in
the Plan; (c) modify the terms and conditions of any Award granted to
individuals outside the United States to comply with Applicable Laws or listing
requirements of any such foreign stock exchange; (d) establish sub-plans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such sub-plans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
sub-plans and/or modifications shall increase the share limitations contained in
Article IV; and (e) take any action, before or after an Award is made, that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign stock exchange. Notwithstanding the foregoing, the Administrator
may not take any actions hereunder, and no Awards shall be granted, that would
violate the Exchange Act, the Securities Act or any other securities law or
governing statute or any other Applicable Law.

6.6 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the sole discretion of the Administrator, be granted either alone, in addition
to, or in tandem with, any other Award granted pursuant to the Plan. Awards
granted in addition to or in tandem with other Awards may be granted either at
the same time as or at a different time from the grant of such other Awards.

ARTICLE VII

PERFORMANCE-BASED AWARDS

7.1 Purpose. The Committee, in its sole discretion, may determine whether an
Award is to qualify as Performance-Based Compensation. If the Committee, in its
sole discretion, decides to grant such an Award to a Service Provider that is
intended to qualify as Performance-Based Compensation, then the provisions of
this Article VII shall control over any contrary provision contained in the
Plan. The Administrator may in its sole discretion grant Awards to any Service
Provider that are based on Performance Criteria or Performance Goals but

 

12



--------------------------------------------------------------------------------

that do not satisfy the requirements of this Article VII and that are not
intended to qualify as Performance-Based Compensation. Unless otherwise
specified by the Administrator at the time of grant, the Performance Criteria
with respect to an Award intended to be Performance-Based Compensation payable
to a Covered Employee shall be determined on the basis of GAAP (where
applicable).

7.2 Applicability. The grant of an Award to a Service Provider for a particular
Performance Period shall not require the grant of an Award to such individual in
any subsequent Performance Period and the grant of an Award to any one Service
Provider shall not require the grant of an Award to any other Service Provider
in such period or in any other period.

7.3 Types of Awards. Notwithstanding anything in the Plan to the contrary, the
Committee may grant any Award to a Service Provider intended to qualify as
Performance-Based Compensation, including, without limitation, Options, SARs and
Restricted Stock and Restricted Stock Units, the restrictions with respect to
which lapse upon the attainment of specified Performance Goals, and any
performance or incentive Awards described in Article XI that vest or become
exercisable or payable upon the attainment of one or more specified Performance
Goals.

7.4 Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the requirements of Section 162(m)(4)(C) of the Code, with
respect to any Award granted under Article IX or Article XI to one or more
Service Providers and which is intended to qualify as Performance-Based
Compensation, no later than 90 days following the commencement of any
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Section 162(m) of the Code), the Committee
shall, in writing, (i) designate one or more Participants, (ii) select the
Performance Criteria applicable to the Performance Period, (iii) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period based on the Performance Criteria, and
(iv) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, that may be earned by each
Covered Participant for such Performance Period. Following the completion of
each Performance Period, the Committee shall certify in writing whether and the
extent to which the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned under such Awards, the
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period.

7.5 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement and only to the extent otherwise permitted by
Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify as
Performance-Based Compensation, the Participant must be employed by the Company
or a Subsidiary throughout the Performance Period. Furthermore, a Participant
shall be eligible to receive payment pursuant to such Awards for a Performance
Period only if and to the extent the Performance Goals for such period are
achieved.

 

13



--------------------------------------------------------------------------------

7.6 Limitations. Notwithstanding any other provision of the Plan, the maximum
number of Shares with respect to any one or more Awards that may be granted to
any Service Provider in any one calendar year is 666,666 Shares. If an Award is
canceled in the same Fiscal Year of the Company in which it was granted, the
canceled Award will be counted against the limits set forth above. For this
purpose, if the exercise/purchase price of an Award is reduced, the transaction
will be treated as a cancellation of the Award and the grant of a new Award.

ARTICLE VIII

STOCK OPTIONS

8.1 Granting of Options to Service Providers. The Administrator is authorized to
grant Options to Service Providers from time to time, in its sole discretion, on
such terms and conditions as it may determine which shall not be inconsistent
with the Plan.

8.2 Qualification of Incentive Stock Options. No Incentive Stock Option shall be
granted to any person who is not an Employee of the Company or any subsidiary
corporation of the Company (as defined in Section 424(f) of the Code). No person
who qualifies as a Greater Than 10% Stockholder may be granted an Incentive
Stock Option unless such Incentive Stock Option conforms to the applicable
provisions of Section 422 of the Code. Any Incentive Stock Option granted under
the Plan may be modified by the Administrator, with the consent of the
Participant, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate fair
market value of Common Stock with respect to which “incentive stock options”
(within the meaning of Section 422 of the Code, but without regard to
Section 422(d) of the Code) are exercisable for the first time by a Participant
during any calendar year under the Plan, and all other plans of the Company and
any Subsidiary or parent corporation thereof (as defined in Section 424(e) of
the Code), exceeds $100,000, the Options shall be treated as Non-Qualified Stock
Options to the extent required by Section 422 of the Code. The rule set forth in
the preceding sentence shall be applied by taking Options and any other
“incentive stock options” into account in the order in which they were granted
and the fair market value of stock shall be determined as of the time the
respective Options were granted.

8.3 Option Exercise Price. The exercise price per Share subject to each Option
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option is granted. In addition, in the
case of Incentive Stock Options granted to a Greater Than 10% Stockholder, the
exercise price per share shall not be less than 110% of the Fair Market Value of
a Share on the date the Option is granted (or the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code).

8.4 Option Term. The term of each Option shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than 10
years from the date the Option is granted, or five years from the date an
Incentive Stock Option is granted to a Greater Than 10% Stockholder. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Participant has the right
to

 

14



--------------------------------------------------------------------------------

exercise the vested Options, which time period may not extend beyond the term of
the Option term.

8.5 Option Vesting. The Administrator shall determine the period during which a
Participant shall vest in an Option and have the right to exercise such Option
in whole or in part. Such vesting may be based on service with the Company or
any Subsidiary, any of the Performance Criteria, or any other criteria selected
by the Administrator. At any time after grant of an Option, the Administrator
may, in its sole discretion and subject to whatever terms and conditions it
selects, accelerate the period during which an Option vests. No portion of an
Option that is unexercisable at a Participant’s Termination of Service shall
thereafter become exercisable, except as may be otherwise provided by the
Administrator either in the Award Agreement or by action of the Administrator
following the grant of the Option.

8.6 Substitute Awards. Notwithstanding the foregoing provisions of this Article
VIII to the contrary, in the case of an Option that is a Substitute Award, the
price per Share of the Shares subject to such Option may be less than the Fair
Market Value per share on the date of grant, provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (i) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (ii) the aggregate
exercise price of such shares.

8.7 Substitution of Stock Appreciation Rights. The Administrator may provide in
the Award Agreement evidencing the grant of an Option that the Administrator, in
its sole discretion, shall have the right to substitute a Stock Appreciation
Right for such Option at any time prior to or upon exercise of such Option;
provided that such Stock Appreciation Right shall be exercisable with respect to
the same number of Shares for which such substituted Option would have been
exercisable

8.8 Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
Shares, and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of Shares.

8.9 Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company, or such other person or entity designated by the Administrator, or his,
her or its office, as applicable:

(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Participant or other person then entitled to
exercise the Option or such portion of the Option;

 

15



--------------------------------------------------------------------------------

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other Applicable Laws. The
Administrator may, in its sole discretion, also take whatever additional actions
it deems appropriate to effect such compliance, including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars;

(c) In the event that the Option is exercised pursuant to this Section 8.9 by
any person or persons other than the Participant, appropriate proof of the right
of such person or persons to exercise the Option; and

(d) Full payment of the exercise price and applicable withholding taxes to the
Secretary of the Company for the Shares with respect to which the Option, or
portion thereof, is exercised, in a manner permitted by Sections 12.1 and 12.2.

8.10 Notification Regarding Disposition. The Participant shall give the Company
prompt notice of any disposition of Shares acquired by exercise of an Incentive
Stock Option that occurs within (i) two years from the date of granting
(including the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code) such Option to such Participant, or (ii) one year
after the transfer of such Shares to such Participant.

ARTICLE IX

RESTRICTED STOCK

9.1 Award of Restricted Stock.

(a) The Administrator is authorized to grant Restricted Stock to Service
Providers, and shall determine the terms and conditions, including the
restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.

(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by Applicable Law. In all cases, legal consideration shall
be required for each issuance of Restricted Stock.

9.2 Rights as Stockholders. Subject to Section 9.4, upon issuance of Restricted
Stock, the Participant shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to the Shares of
Restricted Stock, subject to the restrictions in his or her Award Agreement,
including the right to receive all dividends and other distributions paid or
made with respect to the Shares; provided, however, that, in the sole discretion
of the Administrator, any extraordinary distributions with respect to the Common
Stock shall be subject to the restrictions set forth in Section 9.3.

 

16



--------------------------------------------------------------------------------

9.3 Restrictions. All Shares of Restricted Stock (including any Shares received
by Participants thereof with respect to Shares of Restricted Stock as a result
of stock dividends, stock splits or any other form of recapitalization) shall,
in the terms of each individual Award Agreement, be subject to such restrictions
and vesting requirements as the Administrator shall provide. Such restrictions
may include, without limitation, restrictions concerning voting rights and
transferability, and such restrictions may lapse separately or in combination at
such times and pursuant to such circumstances or based on such criteria as
selected by the Administrator, including, without limitation, criteria based on
the Participant’s duration of employment, directorship or consultancy with the
Company, the Performance Criteria, Company performance, individual performance
or other criteria selected by the Administrator. By action taken after the
Restricted Stock is issued, the Administrator may, on such terms and conditions
as it may determine to be appropriate, accelerate the vesting of such Restricted
Stock by removing any or all of the restrictions imposed by the terms of the
Award Agreement. Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.

9.4 Repurchase or Forfeiture of Restricted Stock. If no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service, the
Participant’s rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration. If a price was paid by the Participant for the
Restricted Stock, upon a Termination of Service, the Company shall have the
right to repurchase from the Participant the unvested Restricted Stock then
subject to restrictions at a cash price per Share equal to the price paid by the
Participant for such Restricted Stock or such other amount as may be specified
in the Award Agreement. The Administrator in its sole discretion may provide
that upon the occurrence of certain events, including a Change in Control, the
Participant’s death, retirement or disability or any other specified Termination
of Service or any other event, the Participant’s rights in unvested Restricted
Stock shall not lapse, such Restricted Stock shall vest and, if applicable, the
Company shall not have a right of repurchase.

9.5 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing Shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, and the Company may, in it sole discretion,
retain physical possession of any stock certificate until such time as all
applicable restrictions lapse.

9.6 Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83 of the
Code, the Participant shall be required to deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service.

 

17



--------------------------------------------------------------------------------

ARTICLE X

STOCK APPRECIATION RIGHTS

10.1 Grant of Stock Appreciation Rights.

(a) The Administrator is authorized to grant Stock Appreciation Rights to
Service Providers from time to time, in its sole discretion, on such terms and
conditions as it may determine, consistent with the Plan.

(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per Share of the Stock Appreciation Right from the per-Share Fair
Market Value on the date of exercise of the Stock Appreciation Right by the
number of Shares with respect to which the Stock Appreciation Right shall have
been exercised, subject to any limitations the Administrator may impose. Except
as described in Section 10.1(c) below, the exercise price per Share subject to
each Stock Appreciation Right shall be set by the Administrator, but shall not
be less than 100% of the Fair Market Value on the date the Stock Appreciation
Right is granted.

(c) Notwithstanding the foregoing provisions of Section 10.1(b) to the contrary,
in the case of a Stock Appreciation Right that is a Substitute Award, the price
per Share of the Shares subject to such Stock Appreciation Right may be less
than the Fair Market Value per Share on the date of grant, provided that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the Shares subject to the Substitute Award, over (b) the
aggregate exercise price thereof, does not exceed the excess of: (i) the
aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over
(ii) the aggregate exercise price of such shares.

10.2 Stock Appreciation Right Vesting.

(a) The Administrator shall determine the period during which a Participant
shall vest in a Stock Appreciation Right and have the right to exercise such
Stock Appreciation Right in whole or in part. Such vesting may be based on
service with the Company or any Subsidiary, or any other criteria selected by
the Administrator. At any time after grant of a Stock Appreciation Right, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which a Stock Appreciation
Right vests.

(b) No portion of a Stock Appreciation Right that is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise

 

18



--------------------------------------------------------------------------------

provided by the Administrator either in the Award Agreement or by action of the
Administrator following the grant of the Stock Appreciation Right.

10.3 Manner of Exercise. All or a portion of an exercisable Stock Appreciation
Right shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company, or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:

(a) A written notice complying with the applicable rules established by the
Administrator stating that the Stock Appreciation Right, or a portion thereof,
is exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Stock Appreciation Right or such portion of the Stock
Appreciation Right;

(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other Applicable Laws. The
Administrator may, in its sole discretion, also take whatever additional actions
it deems appropriate to effect such compliance; and

(c) In the event that the Stock Appreciation Right is exercised pursuant to this
Section 10.3 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Stock Appreciation
Right.

10.4 Payment. Payment of the amount determined under Section 10.1(b) above shall
be in cash, Shares (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised), or a combination of both, as determined by the
Administrator.

ARTICLE XI

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS,
RESTRICTED STOCK UNITS AND OTHER AWARDS

11.1 Performance Awards.

(a) The Administrator is authorized to grant Performance Awards to any Service
Provider and to determine whether such Performance Awards shall be
Performance-Based Compensation. The value of Performance Awards may be linked to
any one or more of the Performance Criteria or other specific criteria
determined by the Administrator, in each case on a specified date or dates or
over any period or periods determined by the Administrator. In making such
determinations, the Administrator shall consider (among such other factors as it
deems relevant in light of the specific type of Award) the contributions,
responsibilities and other compensation of the particular Service Provider.
Performance Awards may be paid in cash, Shares or both, as determined by the
Administrator.

(b) Without limiting Section 11.1(a), the Administrator may grant Performance
Awards to any Service Provider in the form of a cash bonus payable upon the
attainment of objective Performance Goals, or such other criteria, whether or
not

 

19



--------------------------------------------------------------------------------

objective, which are established by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator. Any such bonuses paid to a Participant that are intended to be
Performance-Based Compensation shall be based upon objectively determinable
bonus formulas established in accordance with the provisions of Article VII.

11.2 Dividend Equivalents.

(a) Dividend Equivalents may be granted by the Administrator based on dividends
declared on the Common Stock, to be credited as of dividend payment dates during
the period between the date an Award is granted to a Participant and the date
such Award vests, is exercised, is distributed or expires, as determined by the
Administrator. Such Dividend Equivalents shall be converted to cash or
additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Administrator.

(b) Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights, unless otherwise determined by
the Administrator.

11.3 Stock Payments. The Administrator is authorized to make Stock Payments to
any Service Provider. The number or value of Shares of any Stock Payment shall
be determined by the Administrator and may be based upon one or more Performance
Criteria or any other specific criteria, including service to the Company or any
Subsidiary, determined by the Administrator. Stock Payments may, but are not
required to, be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Service Provider.

11.4 Deferred Stock. The Administrator is authorized to grant Deferred Stock to
any Service Provider. The number of Shares of Deferred Stock shall be determined
by the Administrator and may be based on one or more Performance Criteria or
other specific criteria, including service to the Company or any Subsidiary, as
the Administrator determines, in each case on a specified date or dates or over
any period or periods determined by the Administrator. Common Stock underlying a
Deferred Stock award will not be issued until the Deferred Stock award has
vested, pursuant to a vesting schedule or other conditions or criteria set by
the Administrator. Unless otherwise provided by the Administrator, a recipient
of Deferred Stock shall have no rights as a Company stockholder with respect to
such Deferred Stock until such time as the Award has vested and the Common Stock
underlying the Award has been issued to the Participant.

11.5 Restricted Stock Units. The Administrator is authorized to grant Restricted
Stock Units to any Service Provider. The number and terms and conditions of
Restricted Stock Units shall be determined by the Administrator. The
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including conditions based on one
or more Performance Criteria or other specific criteria, including service to
the Company or any Subsidiary, in each case on a specified date or dates or over
any period or periods, as the Administrator determines. The Administrator shall
specify, or permit the

 

20



--------------------------------------------------------------------------------

Participant to elect, the conditions and dates upon which the Shares underlying
the Restricted Stock Units shall be issued. On the distribution dates, the
Company shall issue to the Participant one unrestricted, fully transferable
Share or a cash payment equal to the Fair Market Value of Common Stock as of the
distribution date for each vested and nonforfeitable Restricted Stock Unit.

11.6 Other Awards. The Administrator shall have the authority to specify the
terms and provisions of other forms of equity-based or equity-related Awards not
described above which the Administrator determines to be consistent with the
purpose of the Plan and the interests of the Company, which Awards may provide
for cash payments based in whole or in part on the value or future value of
Common Stock, for the acquisition or future acquisition of Common Stock, or any
combination thereof. Other Awards shall also include cash payments (including
the cash payment of dividend equivalents) under the Plan which may be based on
one or more criteria determined by the Administrator which are unrelated to the
value of Common Stock and which may be granted in tandem with, or independent
of, Awards of Stock Options, Restricted Stock Units or Performance-Based
Restricted Stock Units under the Plan.

11.7 Term. The term of a Performance Award, Dividend Equivalent award, Deferred
Stock award, Stock Payment award, Restricted Stock Unit award or other award
shall be set by the Administrator in its sole discretion.

11.8 Exercise or Purchase Price. The Administrator may establish the exercise or
purchase price of a Performance Award, Shares of Deferred Stock, Shares
distributed as a Stock Payment award, Shares distributed pursuant to a
Restricted Stock Unit award or Shares distributed under another award; provided,
however, that value of the consideration shall not be less than the par value of
a Share, unless otherwise permitted by Applicable Law.

11.9 Exercise upon Termination of Service. A Performance Award, Dividend
Equivalent award, Deferred Stock award, Stock Payment award, Restricted Stock
Unit award or other award is exercisable or distributable only while the
Participant is an Employee, Director or Consultant, as applicable. The
Administrator, however, in its sole discretion, may provide that the Performance
Award, Dividend Equivalent award, Deferred Stock award, Stock Payment award,
Restricted Stock Unit award or other award may be exercised or distributed
subsequent to a Termination of Service in certain events, including a Change in
Control, the Participant’s death, retirement or disability or any other
specified Termination of Service.

ARTICLE XII

ADDITIONAL TERMS OF AWARDS

12.1 Payment. The Administrator shall determine the methods by which payments by
any Participant with respect to any Awards granted under the Plan shall be made,
including, without limitation: (a) cash or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such period of time as may be
required by the Administrator in order to avoid adverse accounting consequences,
in each case, having a Fair Market Value on the date of delivery equal to the
aggregate payments required, (c) delivery of a notice that the Participant has
placed a

 

21



--------------------------------------------------------------------------------

market sell order with a broker with respect to Shares then issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided, that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
form of legal consideration acceptable to the Administrator. The Administrator
shall also determine the methods by which Shares shall be delivered or deemed to
be delivered to Participants. Notwithstanding any other provision of the Plan to
the contrary, no Participant who is a Director or an “executive officer” of the
Company within the meaning of Section 13(k) of the Exchange Act shall be
permitted to make payment with respect to any Awards granted under the Plan, or
continue any extension of credit with respect to such payment with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.

12.2 Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA or employment tax obligations) required by law
to be withheld with respect to any taxable event concerning a Participant
arising as a result of the Plan. The Administrator may, in its sole discretion
and in satisfaction of the foregoing requirement, withhold, or allow a
Participant to elect to have the Company withhold, Shares otherwise issuable
under an Award (or allow the surrender of Shares). Unless determined otherwise
by the Administrator, the number of Shares that may be so withheld or
surrendered shall be limited to the number of Shares that have a Fair Market
Value on the date of withholding or repurchase no greater than the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income. The Administrator shall
determine the Fair Market Value, consistent with applicable provisions of the
Code, for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or any tax
withholding obligation.

12.3 Transferability of Awards.

(a) Except as otherwise provided in Section 12.3(b):

(i) No Award under the Plan may be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution or, subject to
the consent of the Administrator, pursuant to a qualified domestic relations
order, unless and until such Award has been exercised, or the Shares underlying
such Award have been issued, and all restrictions applicable to such Shares have
lapsed;

(ii) No Award or interest or right therein shall be liable for the debts,
contracts or engagements of the Participant or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect,

 

22



--------------------------------------------------------------------------------

except to the extent that such disposition is permitted by the preceding
sentence; and

(iii) During the lifetime of the Participant, only the Participant may exercise
an Award (or any portion thereof) granted to him under the Plan, unless it has
been disposed of pursuant to a qualified domestic relations order. After the
death of the Participant, any exercisable portion of an Award may, prior to the
time when such portion becomes unexercisable under the Plan or the applicable
Award Agreement, be exercised by his personal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
Applicable Laws of descent and distribution.

(b) Notwithstanding Section 12.3(a), the Administrator, in its sole discretion,
may determine to permit a Participant to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees (as defined
below), subject to the following terms and conditions:

(i) an Award transferred to a Permitted Transferee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution;

(ii) an Award transferred to a Permitted Transferee shall continue to be subject
to all the terms and conditions of the Award as applicable to the original
Participant (other than the ability to further transfer the Award); and

(iii) the Participant and the Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation,
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under applicable
federal, state and foreign securities laws and (C) evidence the transfer.

For purposes of this Section 12.3(b), “Permitted Transferee” shall mean, with
respect to a Participant, any “family member” of the Participant, as defined
under the instructions to use of the Form S-8 Registration Statement under the
Securities Act, or any other transferee specifically approved by the
Administrator after taking into account any Applicable Laws.

(c) Notwithstanding Section 12.3(a)(i), a Participant may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Participant and to receive any distribution with respect to any Award
upon the Participant’s death. A beneficiary, legal guardian, legal
representative or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Participant is married or a domestic
partner in a domestic partnership qualified under Applicable Law and resides in
a community property state, a designation of a person other than the
Participant’s spouse or domestic partner, as applicable, as his or her
beneficiary with respect to more than 50% of the

 

23



--------------------------------------------------------------------------------

Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse or domestic partner. If no
beneficiary has been designated or survives the Participant, payment shall be
made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time provided the
change or revocation is filed with the Administrator prior to the Participant’s
death.

12.4 Conditions to Issuance of Shares.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance of such Shares
is in compliance with all Applicable Laws, regulations of governmental
authorities and, if applicable, the requirements of any exchange on which the
Shares are listed or traded, and the Shares are covered by an effective
registration statement or applicable exemption from registration. In addition to
the terms and conditions provided herein, the Board may require that a
Participant make such reasonable covenants, agreements and representations as
the Board, in its discretion, deems advisable in order to comply with any such
laws, regulations or requirements.

(b) All Common Stock certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures are subject to any stop-transfer orders
and other restrictions as the Administrator deems necessary or advisable to
comply with federal, state or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Common Stock is listed, quoted or traded. The Administrator
may place legends on any Common Stock certificate or book entry to reference
restrictions applicable to the Common Stock.

(c) The Administrator shall have the right to require any Participant to comply
with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

(d) No fractional Shares shall be issued and the Administrator shall determine,
in its sole discretion, whether cash shall be given in lieu of fractional Shares
or whether such fractional Shares shall be eliminated by rounding down.

(e) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Administrator or required by any Applicable Law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing Shares
issued in connection with any Award and instead such Shares shall be recorded in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).

12.5 Recoupment Provisions. Any Awards granted under this Plan shall be subject
to any clawback or recoupment policies and procedures that are required under
Applicable Law.

 

24



--------------------------------------------------------------------------------

12.6 Repricing. Subject to Sections 13.2 and 13.3, the Administrator shall not
have the authority, unless such authority is approved by the stockholders of the
Company, to (a) amend any outstanding Award, in whole or in part, to increase or
reduce the price per Share, or (b) cancel and replace an Award, in whole or in
part, with the grant of an Award having a price per Share that is less than,
greater than, or equal to the price per Share of the original Award.

ARTICLE XIII

CORPORATE EVENTS AND CHANGE IN CONTROL

13.1 Authority of the Company and Shareholders. The existence of the Plan, the
Award Agreements and the Awards granted hereunder shall not affect or restrict
in any way the right or power of the Company or the shareholders of the Company
to make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

13.2 Change in Capitalization. The number, type and kind of Shares authorized
for issuance under Sections 4.1 and 7.6 above shall be equitably adjusted in the
event of a stock split, reverse stock split, subdivision, bonus issue, stock
dividend, recapitalization, reorganization, merger, amalgamation, consolidation,
division, extraordinary dividend, split-up, spin-off, combination, exchange of
shares, warrants or rights offering to purchase Common Stock at a price
substantially below Fair Market Value, or other similar corporate event
affecting the Common Stock in order to preserve the benefits intended to be made
available under the Plan. In addition, upon the occurrence of any of the
foregoing events, the number of outstanding Awards and the number, type and kind
of securities subject to any outstanding Award and the exercise or purchase
price per share, if any, under any outstanding Award shall be equitably adjusted
(including by payment of cash to a Participant) in order to preserve the
benefits intended to be made available to Participants. Such adjustments shall
be made by the Administrator, whose determination as to what adjustments shall
be made, and the extent thereof, shall be final, binding and conclusive on all
persons having an interest therin. Unless otherwise determined by the
Administrator, such adjusted Awards shall be subject to the same vesting
schedule and restrictions to which the underlying Award is subject. Any
adjustment affecting an Award intended as Performance-Based Compensation shall
be made consistent with the requirements of Section 162(m) of the Code to the
extent necessary to preserve deductibility.

13.3 Change in Control. In the event of a Change in Control, the Administrator,
in its sole discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such Change in Control, may take any one or more of the following
actions whenever the Administrator determines that such action is appropriate or
desirable in order to prevent the dilution or

 

25



--------------------------------------------------------------------------------

enlargement of the benefits intended to be made available under the Plan or to
facilitate the Change in Control transaction:

(a) to terminate or cancel any outstanding Award in exchange for a cash payment
(and, for the avoidance of doubt, if as of the date of the Change in Control,
the Administrator determines that no amount would have been realized upon the
exercise of the Award or other realization of the Participant’s rights, then the
Award may be cancelled by the Company without payment of consideration);

(b) to provide for the assumption, substitution, replacement or continuation of
any Award by the successor or surviving corporation (or a parent or subsidiary
thereof) with cash, securities, rights or other property to be paid or issued,
as the case may be, by the successor or surviving corporation (or a parent or
subsidiary thereof), and to provide for appropriate adjustments with respect to
the number, type and kind of securities (or other consideration) of the
successor or surviving corporation (or a parent or subsidiary thereof), subject
to any replacement awards, the terms and conditions of the replacement awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto) and the grant, exercise or purchase price per share for
the replacement awards;

(c) to make any other adjustments in the number, type and kind of securities (or
other consideration) subject to outstanding Awards and in the terms and
conditions of outstanding Awards (including the grant or exercise price and
performance criteria with respect thereto) and Awards that may be granted in the
future;

(d) to provide that any Award shall be accelerated and become exercisable,
payable and/or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and

(e) to provide that any Award cannot vest, be exercised or become payable after
such event.

13.4 In the event that upon a Change in Control, all outstanding Awards are
continued, assumed, replaced or substituted with substantially equivalent terms
and conditions, unless otherwise provided by the Administrator (either as
evidenced in the Award Agreement or by an action taken thereafter), the vesting
terms of the outstanding Awards shall continue and there shall not be any
acceleration of vesting or exercisability of the outstanding Awards.
Notwithstanding the foregoing, if (a) the surviving or successor corporation in
a Change in Control does not continue, assume, replace or substitute an
outstanding Award upon a Change in Control or (b) the Participant experiences a
Qualifying Termination, such Award shall become fully vested and, if applicable,
exercisable and all forfeiture restrictions on such Award shall lapse, in each
case, as of immediately prior to the consummation of such Change in Control or
the Qualified Termination, as applicable. If an Award is exercisable in lieu of
assumption or substitution in the event of a Change in Control, the
Administrator shall notify the Participant that the Award shall be fully
exercisable for a period of 30 days from the date of such notice, contingent
upon the occurrence of the Change in Control, and the Award shall terminate upon
the expiration of such period.

 

26



--------------------------------------------------------------------------------

13.5 The Administrator may, in its sole discretion, include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

13.6 With respect to Awards that are granted to Covered Employees and are
intended to qualify as Performance-Based Compensation, no adjustment or action
described in this Article XIII or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause such Award
to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Article XIII or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemption conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemption conditions.

13.7 The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock, of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or that are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.

13.8 Upon the occurrence of any event described in Section 13.2, for reasons of
administrative convenience, the Company, in its sole discretion, may refuse to
permit the exercise of any Award during a period of up to 30 days prior to the
consummation of any such transaction.

13.9 No action shall be taken under this Article XIII that will cause an Award
to fail to comply with Section 409A of the Code, to the extent applicable to
such Award. Any adjustments to outstanding Awards shall be effected in a manner
which shall preclude the enlargement or dilution of rights and benefits under
such options and shall be conducted in compliance with Section 409A of the Code.

ARTICLE XIV

AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN

Except as otherwise provided in this Article XIV, the Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board. However, without approval of the Company’s
stockholders given within 12 months before or after the action by the Board, no
action of the Board may, except as provided in Article XIII, increase the limits
imposed in Article IV on the maximum number of

 

27



--------------------------------------------------------------------------------

Shares that may be issued under the Plan. Except as provided in Section 16.4 or
as the Board determines in good faith to be in the best interests of the
Participants affected thereby, no amendment, suspension or termination of the
Plan shall, without the consent of the Participant, impair any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides. No Awards may be granted or awarded
during any period of suspension or after termination of the Plan, and in no
event may any Award be granted under the Plan after the tenth anniversary of the
Effective Date.

ARTICLE XV

APPROVAL OF PLAN BY STOCKHOLDERS

The Plan will be submitted for the approval of the Company’s stockholders within
12 months of the date of the Board’s initial adoption of the Plan. Awards may be
granted or awarded prior to such stockholder approval; provided that such Awards
shall not be exercisable, shall not vest and the restrictions thereon shall not
lapse and no Shares shall be issued pursuant thereto prior to the time when the
Plan is approved by the stockholders; and provided further that if such approval
has not been obtained at the end of said 12-month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void.

ARTICLE XVI

MISCELLANEOUS PROVISIONS

16.1 No Stockholders’ Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to Shares covered by
any Award until the Participant becomes the record owner of such Shares.

16.2 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

16.3 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Subsidiary. Nothing in the Plan shall be construed to limit the
right of the Company or any Subsidiary: (i) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (ii) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose, including, without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

16.4 Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Shares and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable

 

28



--------------------------------------------------------------------------------

U.S. Federal, state, local and non-U.S. laws, rules and regulations (including
but not limited to U.S. Federal, state and non-U.S. securities law and margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of the Company, be necessary or advisable in
connection therewith and if requested by the Company, the person acquiring any
securities under the Plan shall provide such assurances and representations to
the Company as the Company may deem necessary or desirable to assure compliance
with all applicable legal requirements. To the extent permitted by Applicable
Law, the Plan and Awards granted or awarded hereunder shall be deemed amended to
the extent necessary to conform to such laws, rules and regulations.

16.5 Titles and Headings, References to Sections of the Code or Exchange Act.
The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.

16.6 Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware.

16.7 Section 409A. To the extent that the Administrator determines that any
Award granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and other interpretive guidance issued thereunder, including, without
limitation, any such regulations or other guidance that may be issued after the
Effective Date. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date, the Administrator determines that
any Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the Effective Date), the Administrator may adopt such amendments to
the Plan and the applicable Award Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Administrator determines are
necessary or appropriate to (a) exempt the Award from Section 409A of the Code
and/or preserve the intended tax treatment of the benefits provided with respect
to the Award, or (b) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance and thereby avoid the application of
any penalty taxes under such Section.

16.8 No Rights to Awards. No Service Provider or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Administrator is obligated to treat Service Providers, Participants or any
other persons uniformly.

16.9 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

 

29



--------------------------------------------------------------------------------

16.10 Indemnification. To the extent allowable pursuant to Applicable Law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

16.11 Relationship to Other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Subsidiary except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.

16.12 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

 

30